June 16, 2016

                                                                FILED IN
                                                        COURT OF CRIMINAL APPEALS
,Mr Abel Acosta
Clerk, Court of Criminal Appeals                               HIM PO 9niR
po box 12308                                                   Juntumb
Capitol Station
Austin, tx 78711                                            Abel Acosta, Clerk

RE:   Schlittler v State
      CCA No. PD-1505-14
      Trial Court Case No.    30390


Dear Mr Acosta;

       Please find enclosed, my Motion for Appointment of Counsel.   Would vou

please file these in the matter and promptly bring them to the Honorable Courts

attention for consideration of same.


       Thank you, in advance, for vour help!

Respectfully,



David Schlittler # 1498090
Lynaugh Unit
1098 S Hwy 2037
Ft Stockton, TX    79735


cc:   Ms Lisa C^Mcmnn
      State Eifosecuting Attorney
      P 0 Bfrc 13406
      Austin, TX 78711


      Ms Melinc&'Fletcher
       Special Prosecution Unit
       P,,0Jbx 1744
         frillo, TX   79105
              COURT OF   CRIMINAL APPEALS      NO.   PD1505-14


                   APPEAL CAUSE NO.         12-13-00269-CR


DAVID C SCHLITTLER                     §      IN THE COURT OF
Appellant                              §
                                       §
V.                                     §      CRIMINAL APPEALS OF TEXAS
                                       §
THE STATE OF TEXAS                     §
Appellee                               §      AT AUSTIN,   TEXAS


                  MOTION   FOR APPOINTMENT OF COUNSEL


TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL APPEALS:


      COMES NOW, David C Schlittler, Appellant Prose in the above Cause Numbers,

with this Motion for An Appointment of Counsel pursuant to Rule 2 & 10.1, Texas

Rules of Appellant Procedure & respectfully shows unto the Court:




      Appellant filed a Prose Motion for an Out of Time Motion for Rehearing

requesting the Honorable Court consider the fundamental rights violated in

the prosecution of the matter, but which were not presented for review.

      The Court granted the motion & withdrew its May 23, 2016 Mandate on June

6, 2016, allowing AoDellant until July 12, 2016 to file the brief.


                                      II.



      This Court has Dreviouslv held that a Motion for Rehearin? mav he consi

dered to decide an issue not presented in an original brief!       See Hushes v

State. 878 S.W.2d 142. 151 (TCA1992).

      The review of these fundamental rights is DroDer and as such, it gives

the Appellate Courts an opportunity to examine the issues ovephg^j©P *nus__.A, c
                                                              rv
                                                               CRIMINAL fcPPE*1*
promoting efficiency in the legal system & would ber^UBe* wtbrest of iustice.


                                                                   JUM 20 a»

                                                             ^el Acosta,Clerk
                                    III.


      Appellant, having iust received the granting of his motion, instantly

brings this motion due to the great respect for the Courts precious time &

understands that brief writing is a 'learned' science.   Therefore, as a layman,

unskilled & uneducated in law, offers that the assistance of a competent att

orney skilled in constitutional law, would be best at briefing the merit's
concisely & as briefly as possible, so as to allow the Court proper argument

and case citings saving the Court time in determining the constitutional claims.


                                     IV.


      Recognizing that a rehearing can be used to bring issues which were not

brought in an original appellant brief, is a reference to the appeal.   There

fore, appointed assistance would be made an indigent unless the waiver of same
was given.   Appellant was appointed counsel for the appeal and does not silently

waive the close assistance of counsel for briefing this matter.

      Appellant recognizes "tferight to be heard would be, in many cases, of

little avail if it did not comprehend the right to be heard by counsel."

PowellwAlabama, 287 U.S. 45 (1932).


                                      V,

      WHEREFORE CONSIDERED, Appellant prays the Court grant this motion

appointing an attorney for this proceeding for good cause & to expidite a de

cision on the constitutional deprivations as applied to Appellant which were

not Dresented or considered in the original brief & that has importance in

not only Appellant's case, but others, who may be similarly situated.
                                               Respectfully submitted.




                                               David Schlittler
                                               TDCJ # 1498090
                                               Lynaugh Unit
                                               1098 S Hwv 2037
                                               Ft Stockton, TX    79735


                                               Appellant, Prose




                            CERTIFICATE   OF   SERVICE


      T certify that a true and correct copy of the Motion for An Appointment

of Counsel has been served upon the parties below, by placing same in a postage

prepaid envelope, and dspositing same in the Lynaugh Unit's mail system on
this, the 16th day of June, 2016.


Ms Lisa C McMirm
State Prosecuting Attorney
P 0 Box 13046
Austin, TX 78711


Ms Melinda Fletcher
Special Prosecution Uinit
P 0 Box 1744
Amarildo, TX   79105



                                               David Schlittler